DISSENTING OPINION
LECHE, J.
I can find no evidence to sustain the statement that Dr. Brock was a guest of Mr. Friend. A guest is one who is present by invitation. Dr. Brock was neither asked nor invited to enter defendant’s automobile. He was not, how*723ever, a - trespasser because his presence, resulting from his own conduct and action, was. not objected to by the defendant. He was a mere licensee. He therefore assumed all the risks incidental to a fast automobile trip. He knew that defendant would drive fast with a view of reaching Bogalusa with the least possible delay. Defendant owed him no duty, except not to injure him by willful, wanton or reckless conduct. 1913 A. 893, Ann. cases.
Defendant may have been imprudent, but he was not guilty, of wanton or gross carelessness; his own life and his automobile were at stake. He rounded a curve on loose gravel, his automobile skidded and the accident followed. I do not believe that he is liable under the law.